Citation Nr: 9926178	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-33 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for multiple sclerosis.  



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from July 24 to October 11, 
1989.  On February 10, 1997 his initial claim, for multiple 
sclerosis only, was received.  By rating action dated in June 
1997 the Department of Veterans Affairs (VA) Regional Office, 
Sioux Falls, South Dakota, denied entitlement to service 
connection for multiple sclerosis.  The veteran appealed from 
that decision.  In August 1998 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.  

During the course of the August 1998 hearing and in a 
statement submitted at that time, the veteran claimed service 
connection for an acquired psychiatric disability and/or 
chronic fatigue syndrome.  That claim has not been 
adjudicated by the regional office.  Those disabilities were 
not mentioned in his notice of disagreement or his formal 
appeal.  They are, therefore, not in an appellate status.  
Holland v. Gober, 10 Vet. App. 433 (1997), Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim for service connection 
for an acquired psychiatric disability and/or chronic fatigue 
syndrome is, therefore, referred to the regional office for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran claimed service connection for multiple 
sclerosis in his initial claim which was received in February 
1997.  

2.  In August 1997 the veteran was sent a statement of the 
case on the question of entitlement to service connection for 
multiple sclerosis.  

3.  The veteran submitted a substantive appeal regarding the 
above matter in November 1997.  

4.  During the course of the August 1998 hearing, the veteran 
indicated that he was not claiming service connection for 
multiple sclerosis.  


CONCLUSION OF LAW

The veteran's substantive appeal regarding the issue of 
service connection for multiple sclerosis has been withdrawn 
and there is no question for the Board to consider in this 
case.  38 C.F.R. § 20.204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in August 1997 the veteran was sent 
a statement of the case on the question of entitlement to 
service connection for multiple sclerosis.  The veteran later 
submitted a substantive appeal regarding that question.  
During the course of the August 1998 hearing on appeal, the 
veteran indicated that he was not claiming service connection 
for multiple sclerosis.  Under 38 C.F.R. § 20.204 a 
substantive appeal may be withdrawn at anytime before the 
Board promulgates a decision.  Thus, since the veteran has 
withdrawn his substantive appeal regarding the issue of 
service connection for multiple sclerosis, there is no 
further question for the Board to consider in this case.  


ORDER

The appeal for entitlement to service connection for multiple 
sclerosis is dismissed.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

